Citation Nr: 0121582	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an award of educational assistance benefits 
under Chapter 30, Title 38, of the United States Code, for 
enrollment in an Airline Transport Pilot program during the 
period from March 2, 1998 to April 6, 1998.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to July 
1977 and from January 1980 to August 1993.  Service personnel 
records reflect numerous citations and awards, including the 
Distinguished Flying Cross.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to payment of educational 
assistance benefits under Chapter 30, Title 38, of the United 
States Code for the period from March 2, 1998 to April 6, 
1998.  



FINDINGS OF FACT

1.  The veteran had a Class I medical certificate when he 
began Airline Transport Pilot training in May 1997.

2.  In his application for benefits, the veteran reported 
that he had a commercial/private pilot certificate and the 
record is silent for any evidence to the contrary.

3.  In letters dated in July 1997 and August 1997, the RO 
informed the veteran that he was required to have a 
commercial pilot's license and maintain a Class II medical 
certificate.  

4.  In a June 1998 letter, the Chief Instructor of the flight 
training school stated that the Federal Aviation 
Administration's (FAA) regulations concerning Airline 
Transport training had changed and a pilot could now train 
for and take any FAA checkride with any class of medical 
certificate.  He also stated that the fact that the veteran's 
Class I medical certificate had reverted to a Class II 
medical certificate was not pertinent to his training or 
flight test. 
CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 30, Title 38, of the United States 
Code for enrollment in an Airline Transport Pilot program 
during the period from March 2, 1998 to April 6, 1998 have 
been met.  38 U.S.C.A. § § 3032, 3034, 3241, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 21.4263 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38 of the United 
States Code.  The discussions in the RO decision and 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded a 
hearing before a Member of the Board in December 2000.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who serves at least three years of 
continuous active duty.  See 38 U.S.C.A. § 3011 (West 1991 & 
Supp. 2001); 38 C.F.R. § 21.7042 (2000).  

The pursuit of flight training may be approved for an 
individual entitled to educational assistance benefits if (1) 
such training is generally accepted as necessary for the 
attainment of a recognized vocational objective in the field 
of aviation; (2) the veteran possesses a valid private 
pilot's certificate and meets, on the day the individual 
begins a course of flight training, the medical requirements 
necessary for a commercial pilot's certificate; and (3) the 
flight school courses meet FAA standards and are approved by 
the FAA and the State approving agency.  See 38 U.S.C.A. 
§ 3034.  

A review of the evidence of record reflects that in May 1997, 
the veteran applied for educational assistance benefits 
pursuant to Chapter 30, Title 38, of the United States Code.  
He indicated that he had a commercial/private pilot's 
certificate and was seeking a "CFI" and "CFII" and 
completion of an Airline Transport Pilot program.  In a July 
1997 letter to the veteran, the RO informed him that he had 
been awarded educational assistance benefits based on his 
enrollment in a flight-training course.  The RO also notified 
the veteran that he must have a private pilot's license and 
maintain a Class II medical certificate.  In an August 1997 
letter to the veteran, the RO again informed the veteran that 
he had been awarded educational assistance benefits based on 
his enrollment in a flight-training course.  The RO notified 
the veteran that he must have a valid commercial pilot's 
license and maintain a Class II medical certificate.  

In a letter dated in May 1998, the RO denied entitlement to 
educational benefits for the period from March 2, 1998 to 
April 6, 1998 on the bases that the veteran's Class I medical 
certificate had expired on November 20, 1997.  The RO also 
informed the veteran that if he had updated his Class I 
medical certificate, he should forward a copy to the RO and 
his claim would be reconsidered.  The RO again denied the 
veteran's claim in June 1998 on the same grounds.  

The evidence of record indicates that the veteran had a Class 
I medical certificate at the time he started his training in 
May 1997.  The veteran has also submitted a Class I medical 
certificate with a May 27, 1998 date of examination.  A June 
1998 statement from the Chief Instructor of the flight school 
reflects that FAA regulations concerning airline transport 
training had changed and a pilot may now train for and take 
any FAA checkride with any class of medical certificate.  He 
also stated that the fact that the veteran's Class I medical 
record had reverted to a Class II medical certificate was not 
pertinent to his training or flight test.  

In the Statement of the Case, the RO has continued to deny 
the veteran's claim for educational assistance benefits on 
the basis that a Class I medical certificate is required for 
an Airline Transport Pilot course. The Board has also 
reviewed 38 U.S.C. § 3032(d), 38 U.S.C. § 3241, and 10 U.S.C. 
§ 16136(c) and is unable to find any requirement for a 
specific degree of medical certificate in those statutes.  
The citations do require that the individual meet the 
requirements for a commercial pilot's license.  The factual 
evidence of record reflects that the veteran reported having 
a commercial/private pilot's license.  There is no evidence 
of record to indicate to the contrary.  

Additionally, on two separate occasions, the RO informed the 
veteran that in order to receive his educational assistance 
benefits, he had to have a commercial pilot's license and 
maintain a Class II medical certificate.  The factual 
evidence of record reflects that the veteran met those 
requirements.  Furthermore, even if the veteran was required 
to maintain a Class I medical license, the record reflects 
that he had a Class I medical license when he began his 
training in May 1997 and he renewed it in May 1998.  

Thus, with all reasonable doubt resolved in favor of the 
veteran, the Board finds that the criteria for the pursuit of 
flight training have been substantially complied with by the 
veteran and the requirements for an award of educational 
assistance benefits under Chapter 30, Title 38, of the United 
States Code for enrollment in an Airline Transport Pilot 
program during the period from March 2, 1998 to April 6, 1998 
have been met.  


ORDER

Entitlement to an award of educational assistance benefits 
under Chapter 30, Title 38, of the United States Code for 
enrollment in an Airline Transport Pilot program during the 
period from March 2, 1998 to April 6, 1998 is granted.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

